Case: 20-40481     Document: 00516117250         Page: 1     Date Filed: 12/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               December 3, 2021
                                  No. 20-40481                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Timothy Earl Brown,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:18-CR-41-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Timothy Earl Brown was found guilty by a jury of being a felon in
   possession of a firearm and a felon in possession of ammunition, in violation
   of 18 U.S.C. § 922(g)(1). The district court imposed an upward variance and
   sentenced Brown to 60 months of imprisonment, followed by three years of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40481      Document: 00516117250          Page: 2   Date Filed: 12/03/2021




                                    No. 20-40481


   supervised release for each count to run concurrently. Brown now appeals
   his sentence for procedural and substantive reasonableness.
          First, Brown argues that the district court procedurally erred when it
   imposed a two-level enhancement pursuant to U.S.S.G. § 3C1.1 for
   obstruction of justice. At sentencing, the district court found that Brown
   repeatedly told his mother to let court or law enforcement authorities know
   that she had hidden the firearms in the woods and that the firearms did not
   belong to him. The district court reasonably inferred that Brown was
   attempting to suborn perjury from his mother, as he told his mother to appeal
   to an authority figure to establish a defense against his charges. See § 3C1.1;
   United States v. Ramos-Delgado, 763 F.3d 398, 400 (5th Cir. 2014). The
   finding of obstruction is particularly plausible in light of Brown’s suggestion
   to his mother that his charges would then be dropped, he would receive a
   mental health evaluation and treatment, and he would be able to see and raise
   his son. See United States v. Rodriguez, 630 F.3d 377, 380 (5th Cir. 2011).
   Accordingly, Brown has failed to show that the district court clearly erred in
   applying the § 3C1.1 enhancement. See United States v. Cisneros-Gutierrez,
   517 F.3d 751, 764 (5th Cir. 2008); United States v. Juarez-Duarte, 513 F.3d
   204, 208 (5th Cir. 2008).
          Next, Brown argues that the district court abused its discretion when
   it imposed an upward variance. The district court stated that it considered
   the 18 U.S.C. § 3553(a) factors, and the record reflects the same. The record
   also does not show that the district court failed to account for a factor that
   should have received significant weight, gave significant weight to an
   irrelevant or improper factor, or committed a clear error of judgment in
   balancing the § 3553(a) factors. See United States v. Smith, 440 F.3d 704, 708
   (5th Cir. 2006). The district court did not abuse its discretion by considering
   Brown’s prior unadjudicated arrests, which were supported by sufficient
   evidence to corroborate their reliability, and there is no indication that it



                                         2
Case: 20-40481      Document: 00516117250          Page: 3    Date Filed: 12/03/2021




                                    No. 20-40481


   considered Brown’s bare arrest record. See United States v. Harris, 702 F.3d
   226, 230-31 (5th Cir. 2012); United States v. Johnson, 648 F.3d 273, 277-78
   (5th Cir. 2011); see also United States v. Windless, 719 F.3d 415, 420 (5th Cir.
   2013). Moreover, the record reveals that the district court did not base the
   sentence solely on Brown’s arrests, nor did it give significant weight to
   Brown’s arrest record. Ultimately, Brown’s argument amounts to no more
   than a request for this court to reweigh the statutory sentencing factors,
   which we will not do. See United States v. Hernandez, 876 F.3d 161, 166 (5th
   Cir. 2017). Under the totality of circumstances, including the significant
   deference that is given to the district court’s consideration of the § 3553(a)
   factors, the extent of the variance, and the district court’s reasons for its
   sentencing decision, the sentence was reasonable and was not an abuse of
   discretion. See United States v. Fraga, 704 F.3d 432, 440 (5th Cir. 2013);
   Hernandez, 876 F.3d at 166; United States v. Diehl, 775 F.3d 714, 724 (5th Cir.
   2015).
            The judgment of the district court is AFFIRMED.




                                          3